In an action to foreclose a mortgage, defendant appeals from an order of the Supreme Court, Richmond County (Kuffner, J.), dated July 9, 1984, which, inter alia, granted plaintiff’s motion for summary judgment and denied his cross motion for summary judgment dismissing the complaint for lack of personal jurisdiction.
Order affirmed, with costs.
Our examination of the evidence adduced at a traverse hearing reveals that service of the summons and complaint pursuant to CPLR 308 (2) was proper.
We also find that the affidavit, affirmations and documentary proof submitted by plaintiff were sufficient to establish prima facie entitlement to summary judgment. In opposition to the motion, defendant submitted only the affirmation of his attorney, who demonstrated no personal knowledge of the circumstances surrounding the signing of the mortgage note and bond. Such an affirmation by counsel is without evidentiary value and, thus, is insufficient to defeat plaintiff’s motion (see, Zuckerman v City of New York, 49 NY2d 557, 563). Lazer, J. P., Rubin, Kunzeman and Kooper, JJ., concur.